DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-18 and 20 are have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elger et al. (US Publication No. 2019/0164865).
Regarding claim 1, Elger discloses a package comprising:
a first component (18) encapsulated in a molding compound layer (3/5’)
wherein a topography of the molding compound layer includes a molded surface profile including a top surface, a floor surface, and mold sidewalls extending from the floor surface to the top surface
a wiring layer (8) formed over the top surface, the floor surface, and the mold sidewalls of the molded surface profile (5’) directly on a first face of the first component (18) along the top surface of the molded surface profile (Figure 2)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US Publication No. 2014/0252655) in view of Elger et al. (US Publication No. 2019/0164865).
Regarding claim 1, Tran discloses a package comprising:
a first component (DIE1) encapsulated in a molding compound layer (802)
a wiring layer (904) formed over a topography of the molding compound layer (802) and the first component
wherein the topography includes a molded surface profile including a top surface (704), a floor surface (204), and mold sidewalls (802) extending from the floor surface to the top surface
the wiring layer (904) is formed directly on a first face of the first component (DIE1) along the top surface of the molded surface profile (paragraph 31)
.
Claims 2-5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US Publication No. 2014/0252655) in view of Elger et al. (US Publication No. 2019/0164865), and further in view of Nishimura et al. (US Publication No. 2017/0053903).
Regarding claim 2, Tran discloses the limitations as discussed in the rejection of claim 1 above.  Tran also discloses a second component (DIE2) encapsulated in the molding compound layer.  Tran does not disclose wherein the wiring layer is formed directly on a second face of the second component along the floor surface of the molded surface profile.  However, Nishimura discloses a second component (7A) along a floor surface of a wiring layer (3).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have combined the component molding surface of Tran with a second component on a floor surface, since it can improve minimization and increase detection for an input component (paragraphs 5-6).
Regarding claim 3, Nishimura discloses one or more additional components (7B) mounted on the wiring layer directly over the floor surface of the molded surface profile.
Regarding claim 4, Tran discloses a plurality of conductive bumps (1102) on the wiring layer directly over the top surface (704) of the molded surface profile (204).
Regarding claim 5, Tran discloses a second molding compound layer (204/802) encapsulating the one or more additional components (DIE2) mounted on the wiring layer (904).
Regarding claim 7, Nishimura discloses a second wiring layer (112) formed on a back side of the molding compound layer and in electrical connection with the second component (Figure 8).
.
Claims 6, 8-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US Publication No. 2014/0252655) in view of Elger et al. (US Publication No. 2019/0164865) and Nishimura et al. (US Publication No. 2017/0053903), and further in view of England (US Publication No. 2010/0013087).
Regarding claim 6, Tran/Nishimura discloses the limitations as discussed in the rejection of claim 5 above.  Tran/Nishimura does not disclose a second wiring layer formed on a back side of the molding compound layer and in electrical connection with the second component, wherein the second component comprises a vertical interconnect between the wiring layer and the second wiring layer.  However, England discloses fist (96) and second (104) wiring layers connected by a vertical interconnect (Figure 5).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the wiring layer of Tran/Nishimura to include a second wiring, as taught by England, since it can improve rigidity to protect the dies from disconnects (paragraphs 3 and 29)
Regarding claim 8, England discloses the second wiring layer formed on a planar back side of the molding compound layer (Figure 5).
Regarding claim 9, England discloses one or more additional components encapsulated in the molding compound layer; and wherein the wiring layer is formed directly on a top side terminal of each of the one or more additional components (34/36) along the top surface of the molded surface profile (Figure 5).
Regarding claim 10, England discloses the second wiring layer is on and in electrical connection with a bottom side terminal of each of the one or more additional components (Figure 5).
Regarding claim 12, England discloses the second wiring layer is in electrical connection with a back side terminal of the second component (Figure 5).

Regarding claim 14, Nishimura discloses a third component (38a) encapsulated in the molding compound layer, wherein the third component (38a) is stacked back-to-back with the first component (106).
Regarding claim 15, Nishimura discloses the first component is an emitter, and the second component is a photodetector (7B), and the third component is a controller chip (8).
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US Publication No. 2014/0252655) in view of Elger et al. (US Publication No. 2019/0164865), and further in view of Nishimura et al. (US Publication No. 2017/0053903).
Regarding claim 16, Tran discloses a method of forming a package comprising:
placing first components (DIE1) onto a lower surface (204) of a carrier substrate, wherein the carrier substrate includes a raised surface and a lower surface and sidewalls extending between the lower surface and the raised surface
encapsulating the first components in a molding compound layer (204), wherein the molding compound layer laterally surrounds the first components between the sidewalls (Figure 10)
forming a wiring layer (204) over a topography of the molding compound layer and the first components
Tran does not disclose removing the carrier substrate and exposing the first components.  However, Yap discloses removing a carrier (74) to expose components (24/38a) in a molding compound (84).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the method of Tran to use a temporary carrier that is removed, as taught by Yap, since it can improve SMD placement and improve package throughput paragraphs 9 and 14).

Regarding claim 17, Yap discloses placing second components (24) onto the raised surface of the carrier substrate (74) (Figure 6).
Regarding claim 18, Tran discloses encapsulating the second components in the molding compound layer with the first components (Figure 11).
Regarding claim 20, Yap discloses cutting through the wiring layer and the molding compound layer to singulate a plurality of packages (paragraph 29).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Blaszczak et al. (US Publication No. 2003/0218263) discloses a molding layer (6) over a wiring layer with top, floor, and sidewall surfaces (Figure 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      3/15/2022Examiner, Art Unit 2897